Woods, J.,
delivered the opinion of the court.
The language of the statute, entitled “An act to encourage the establishment of factories in this state, and to exempt them from taxation,” approved March 9, 1882, is marvelously infelicitous in many, and absolutely meaningléss in some of its parts, if its letter is rigidly adhered to.
*90The statute iu its first section declares exempt from taxation for a period of ten years “the machinery used for the manufacture of cotton or' woolen goods, yarns, or fabrics composed of these or other materials, or for the making of all kinds of machinery or implements of husbandry, or all other things or articles not prohibited by law,” etc. It would seem from an attentive examination of this language that the legislative intention was to encourage the establishment of manufacturing enterprises in this state, to the .extent of exempting from taxation for the period named, (1) machinery used for the manufacture of cotton and woolen goods, and other fabrics composed of like materials; and (2) machinery used for making all kinds of machinery or implements of husbandry, and all other articles or things of like character with those last enumerated.
The words “'not prohibited by law” convey no meaning, and may be disregarded in any effort to ascertain- the construction of the statute, inasmuch as neither the manufacture of any textile fabrics, nor machinery, nor agricultural implements, nor any other manufactured product are prohibited by law.
The general words, “ all other articles or things not prohibited by law,” by a well-known rulé of• statutory interpretation must be referred to the particular words which they immediately follow, and will include ■ only articles or things ejusdem generis, with Those specifically enumerated, unless the context clearly requires that the general words shall be construed in their larger signification. We nowhere find in the act any words or provisions indicative of a clear legislative purpose to extend the exemption further than the specifically enumerated cases, and others of like character.
• It must not be forgotten, too, that this well-known rule of interpretation is of- special application and force in seeking to ascertain the legislative intent in statutes which require strict construction. Statutes imposing the burden of taxation receive strict construction, and statutes exempting from *91the common burden of taxation must likewise receive strict construction.
Furthermore, if we look to the fourth section of this very-obscure and imperfect statute, the foregoing view will receive strong confirmation. This fourth section, if it means any thing, declares that all capital hereafter employed in canning factories, arid capital employed in the operation of the Clements attachment, shall be exempt from taxation, as provided in the first and second sections of the act.
Now, canning factories and the Clements attachment are not ejusdem generis with the specifically enumerated eases exempted from taxation in the first section of the act. They were not included in the words, “ all other articles or things not prohibited by law,” and are, therefore, themselves specifically named for exemption in the fourth section. This exemption of canning factories, etc., in the fourth section is wholly idle and meaningless if all factories of every character and description had already been exempted by the" general words in section one, which we have been considering.
The statute must be held to mean all those other fiaanufactured articles or things of character similar to the particular classes just then enumerated, to wit; machinery used for making machinery or implements used in husbandry.
The party pleading exemption from taxation has imposed upon him the burdeu of clearly showing his title to the immunity claimed, and if his right may be fairly said to remain in doubt, the claim must be denied.
We are of opinion that factories for the manufacture of ice are not entitled to the exemption provided by the statute.
'Affirmed.